Citation Nr: 0031049	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  96-28 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1. Entitlement to service connection for nightmares, claimed 
as a manifestation of an undiagnosed illness.  

2. Entitlement to service connection for depression, claimed 
as a manifestation of an undiagnosed illness.  

3. Entitlement to service connection for headaches, claimed 
as a manifestation of an undiagnosed illness.  

4. Entitlement to service connection for nausea, claimed as a 
manifestation of an undiagnosed illness.  

5. Entitlement to service connection for excessive sweating, 
claimed as a manifestation of an undiagnosed illness.  

6. Entitlement to service connection for fatigue, claimed as 
a manifestation of an undiagnosed illness.  

7. Entitlement to service connection for swelling from insect 
bites, claimed as a manifestation of an undiagnosed 
illness.  

8. Entitlement to service connection for symptoms of a flu-
like virus, claimed as a manifestation of an undiagnosed 
illness.  

9. Entitlement to service connection for red eyes, claimed as 
a manifestation of an undiagnosed illness.  

10. Entitlement to service 
connection for joint pain, claimed as a manifestation of 
an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from September 1978 
to July 1991.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a September 1995 rating 
decision, in which the RO, inter alia, denied the veteran's 
claims for service connection for nightmares and depression, 
claimed as manifestations of undiagnosed illness.  The 
veteran filed an NOD in January 1996, and the RO issued an 
SOC in June 1996.  The veteran filed a substantive appeal, 
also in June 1996.  A Supplemental Statement of the Case 
(SSOC) was issued in September 1997.  Thereafter, the 
veteran's appeal came before the Board, which, in a July 1998 
decision, remanded the appeal to the RO for additional 
development.  An SSOC was issued in July 2000.  The Board 
notes that the veteran had been scheduled to appear at a 
hearing before the Board in June 1998.  Without explanation, 
he failed to report for the hearing.  

In addition, the issues with respect to headaches, nausea, 
excessive sweating, fatigue, swelling from insect bites, 
symptoms of a flu-type virus, red eyes, and joint pain, will 
be discussed in the Remand section of this decision.  


FINDINGS OF FACT

1. On VA examination in November 1998, the examiner reported 
that the veteran did not complain of symptomatology 
associated with nightmares or depression.  

2. There is a lack of any objective indication of chronic 
disability associated with the veteran's complaints of 
nightmares and/or depression.  

3. The preponderance of the evidence is against the claims 
for service connection for signs and symptoms of 
nightmares and depression, as manifestations of 
undiagnosed illness.  




CONCLUSIONS OF LAW

1. The veteran does not manifest signs and symptoms of 
nightmares due to an undiagnosed illness.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.317 
(2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, ____ 
(2000) (to be codified as amended at 38 U.S.C.A. § 5107).  

2. The veteran does not manifest signs and symptoms of 
depression due to an undiagnosed illness.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.317 
(2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, ____ 
(2000) (to be codified as amended at 38 U.S.C.A. § 5107).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records does not 
reflect complaints or findings associated with nightmares or 
depression.  Of note, the records did not include an entrance 
or separation medical examination report.  In January 1995, 
the veteran submitted to the RO a VA Form 21-526 (Veteran's 
Application for Compensation or Pension), in which he filed 
claims for service connection for nightmares, depression, 
headaches, nausea, excessive sweating, fatigue, swelling from 
insect bites, symptoms of a flu-type virus, red eyes, and 
joint pain.  

In February 1995, the RO received treatment records from Jack 
Shelburg, M.D., dated in May and June 1994.  In particular, 
the veteran was noted to complain of headaches.  Later that 
month, February 1995, the RO received medical records from 
Richland Memorial Hospital, dated in January 1993.  In 
particular, the veteran was treated for a scalp abrasion and 
contusion after being shot in the head with a paint pellet.  
In April 1995, the RO received Providence Hospital medical 
records, dated in June 1993.  These records reflected the 
veteran's treatment for an adverse reaction following an 
insect bite.  

In June 1995, the veteran underwent a general medical 
examination for VA purposes.  The examiner noted the 
veteran's reported complaints.  On clinical evaluation, there 
were no abnormal findings.  The examiner's diagnosis was 
multiple complaints, with an unremarkable physical 
examination, except for a lipoma on the mid/lower back.  
Later that month, the veteran underwent a neurological 
evaluation.  He reported that, while in the Persian Gulf 
region, he had been responsible for maintaining order and 
security among the refugees, as well as the prisoners-of-war.  
The veteran indicated that he suffered from nightmares, but 
did not recollect any of the details of his bad dreams, and 
that his wife would awaken him when he would begin to cry and 
shout in his sleep.  The veteran also complained of 
headaches, noting that these sometimes lasted for a whole 
day, and that he took aspirin, which helped, but that the 
pain ultimately would not go away.  He also reported that the 
headaches occurred five to six times each month.  Following a 
clinical evaluation, the examiner's diagnostic impression was 
of a normal neurological evaluation.  It was also noted by 
the examiner that the veteran's headaches could be classified 
as either a migraine without aura, or more likely a tension-
type headache.  

In January 1996, the veteran submitted to the RO medical 
records from the VA Medical Center (VAMC) in Columbia, dated 
from July 1994 to January 1996.  These records noted the 
veteran's treatment and diagnoses for headaches, myalgias, 
and arthralgias, as well as an anxiety disorder.  In 
particular, in July 1994, the veteran was medically examined 
for VA purposes.  He complained of headaches as well as joint 
pain, which he described as generalized, but mainly involving 
his knees and elbows.  The veteran also reported having 
suffered from fatigue for a couple of years, as well as 
nausea, which he described as occurring more so with his 
headaches, but also separately with epigastric pain.  On 
clinical evaluation, findings were essentially normal.  An 
associated rheumatoid factor test was negative.  

In May 1996, the RO received lay statements from the 
veteran's parents, brother, and aunt.  In particular, a 
statement dated in February 1996 from the veteran's brother, 
indicated that the veteran complained of frequent headaches, 
and had a problem with excessive sweating.  In this respect, 
the veteran's brother reported that, while he weighed over 
two hundred pounds himself, he did not sweat as excessively 
as the veteran.  Furthermore, the veteran's parents and aunt 
noted the veteran's physical change since returning to the 
United States from the Persian Gulf area.  They reported that 
the veteran had been exposed to gasses, burning fuel, and 
other environmental contaminants, and that he continued to 
suffer from persistent headaches and perfuse sweating.  The 
veteran was also noted to complain of nausea and joints 
aches.  The veteran's aunt reported that he had not been sick 
prior to the Persian Gulf War.  

In December 1996, the RO received additional medical records 
from the Columbia VAMC, dated from January 1996 to December 
1996.  These records noted the veteran's continued complaints 
and treatment from headaches, nausea, joint pain, and 
fatigue.  In particular, treatment records reflect diagnoses 
of degenerative joint disease and fibromyalgia.  In February 
1997, the RO received additional supportive statements from 
the veteran's parents and aunt.  These statements reiterated 
previous contentions regarding the veteran's physical 
condition following his return from the Persian Gulf.  

In August 1997, the veteran underwent a VA mental disorders 
examination.  He reported that he suffered from nightmares, 
but did not remember what the nightmares were about, only 
that his wife or parents always awakened him when he was 
having one.  The veteran also reported not being depressed, 
and that his sleep was disturbed, due to the fact that he was 
getting only five to six hours of sleep a night, a result of 
working the night shift.  He also reported that his energy 
level was not what it used to be.  Following a clinical 
evaluation, the examiner's diagnosis was Axis I: No mental 
disorder; Axis II: No diagnosis; Axis III: History of chronic 
fatigue, joint pain and muscle aches; Axis IV: No diagnosis; 
Axis V: Global assessment of functioning - 80.  

Following the Board's remand in July 1998, the veteran 
underwent a general medical examination in October 1998.  The 
examiner noted the veteran's complaints, and in evaluating 
his eyes, noted that they reflected injected sclera 
bilaterally.  The veteran reported that his eyes were not in 
a flare-up stage. No other clinical abnormalities were 
reported.  The examiner reported that the veteran's symptoms 
were multiple and diffuse, and that the only known clinical 
diagnosis that would tie most of these together would be 
depression.  It was further noted that the veteran's 
complaint of insomnia would in a large degree explain the 
injected sclera and the chronic red eyes.  Additionally, the 
excessive sweating could be related to the veteran's mild to 
moderate obesity.  

The following month, November 1998, the veteran underwent a 
VA mental disorders examination.  In particular, the veteran 
complained of continued difficulties with headaches two to 
three times a week, and frequent night sweats, as well as 
joint pain.  Furthermore, he reported he could become easily 
fatigued walking up the four steps into his house, and, once 
inside, his chest would pound climbing the stairs.  The 
veteran also reported that he was unsure whether he was still 
having nightmares, given that his family had not recently 
commented about the problem.  Following a clinical 
evaluation, the examiner's diagnosis again indicated, for 
Axis I: No mental disorder.  It was noted that, as for mental 
health complaints of depression and nightmares, the veteran 
currently was not complaining of this symptomatology.  

In December 1998, the veteran underwent a VA joints 
examination.  He indicated that he had sustained an injury 
while in service, and was now suffering from joint pain, 
specifically in his hips and knees.  On clinical evaluation, 
the veteran's hips and knees were within normal limits.  The 
examiner's impression was bilateral hip and knee pain of 
nonspecific origin.  It was noted that the veteran might need 
a rheumatologic workup to rule out early arthritis of a 
rheumatoid nature.  

In February 1999, the veteran underwent a VA eye examination.  
He reported that he suffered from intermittent redness in his 
eyes, and that he used artificial tears to help with this 
condition.  On clinical evaluation, in particular, slip lamp 
examination showed his lids and lashes to have some 
telangiectasia, as well as Meibomian plugging in both eyes.  
The veteran's sclera and conjunctiva had traces of infection, 
and his cornea were clear in both eyes, with decreased tear 
breakup time.  The examiner's diagnosis was probable acne 
rosacea, Meibomian gland dysfunction, dry eyes, and 
occasional red eye in both eyes, possibly secondary to the 
veteran's dry eyes.  The examiner further opined that he 
could not rule out that possible exposure to pathogens during 
the Persian Gulf War could also be causing the veteran's 
recurrent red eyes.  

In October 1999, an addendum to the February 1999 eye 
examination report was issued.  It was noted that the 
veteran's occasional red eyes were most likely due to his dry 
eyes.  Furthermore, it was noted that the potential for 
exposure to pathogens during the Gulf War, as the cause of 
the veteran's recurrent chronic red eyes, was less likely a 
contributing factor as compared to dry eyes and Meibomian 
gland dysfunction, as well as acne rosacea.  

That same month, October 1999, the veteran underwent a VA 
joints examination.  He complained of joint pain with 
activity, and that the pain improved with rest.  The veteran 
denied swelling or inflammation of any of his joints.  Upon 
clinical evaluation of the veteran's hips and knees, range of 
motion was essentially normal.  The veteran's knees exhibited 
mild medial joint line tenderness bilaterally, with no 
effusions.  The examiner reported that there was not a strong 
possibility of rheumatologic condition underlying the 
veteran's complaints, and that the veteran suffered from 
mechanical knee pain.  

In July 2000, the veteran again underwent a VA joints 
examination.  He continued to complain of pain in his joints 
which was worse with activity.  On clinical evaluation, no 
abnormalities with respect to the veteran's lumbosacral spine 
or knees were reported.  The veteran's hip evaluation was 
also normal, except for mild pain with internal rotation to 
greater than 20 degrees on the right and left.  The 
examiner's assessment was mechanical low back pain, as well 
as mechanical knee pain, without evidence of rheumatologic 
and/or bony arthritis.  

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2000).  Where there is a chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet.App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet.App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

We will digress for a moment to note that, until very 
recently, the RO and the Board were required by law to assess 
every claim, before completing our adjudication as to the its 
merits under substantive law, to determine whether it was 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If the burden was not met, the duty to assist 
pursuant to section 5107(a) did not attach.  Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim was 
not well grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the Department of Veterans Affairs 
(VA) had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the U.S. 
Court of Appeals for Veterans Claims had issued a decision 
holding that VA was not permitted to assist a claimant in 
developing a claim which was not well grounded.  Morton v. 
West, 12 Vet.App. 477 (July 14, 1999), en banc review denied, 
13 Vet.App. 205 (1999) (per curiam), remanded sub nom. Morton 
v.Gober, No. 99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished 
per curiam order), opinion withdrawn and appeal dismissed, 14 
Vet.App. ___, No. 96-1517 (Nov. 6, 2000) (per curiam).



However, Congress has recently passed, and the President has 
signed into law, legislation repealing the requirement that a 
claim be well grounded.  Several bills were involved in this 
process, but the legislation which now governs cases such as 
this is the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This statute contains, 
in pertinent part, the following new sections, to be codified 
in title 38, United States Code, with respect to the duty to 
assist and the development of claims-

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the 
Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

(b)  ASSISTANCE IN OBTAINING RECORDS. -- (1)  As part 
of the assistance provided under subsection (a), the 
Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.

(2)  Whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain 
records with respect to the claim. Such a 
notification shall --

(A)  identify the records the Secretary is unable 
to obtain;

(B)  briefly explain the efforts that the 
Secretary made to obtain those records; and

(C)  describe any further action to be taken by 
the Secretary with respect to the claim.

(3)  Whenever the Secretary attempts to obtain 
records from a Federal department or agency under 
this subsection or subsection (c), the efforts to 
obtain those records shall continue until the 
records are obtained unless it is reasonably certain 
that such records do not exist or that further 
efforts to obtain those records would be futile.

(c)  OBTAINING RECORDS FOR COMPENSATION CLAIMS. -- In 
the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection 
(b) shall include obtaining the following records if 
relevant to the claim:

(1)  The claimant's service medical records and, if 
the claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active 
military, naval, or air service that are held or 
maintained by a governmental entity.

(2)  Records of relevant medical treatment or 
examination of the claimant at Department health-
care facilities or at the expense of the Department, 
if the claimant furnishes information sufficient to 
locate those records.

(3)  Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.


(d)  MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1) n such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-

(A)  contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(e)  REGULATIONS. -- The Secretary shall prescribe 
regulations to carry out this section.

(f)  RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in section 5108 of this title.


(g)  OTHER ASSISTANCE NOT PRECLUDED. -- Nothing in this 
section shall be construed as precluding the Secretary 
from providing such other assistance under subsection 
(a) to a claimant in substantiating a claim as the 
Secretary considers appropriate.

*   *   *   *   *

§ 5107.  Claimant responsibility; benefit of the doubt

(a)  CLAIMANT RESPONSIBILITY. -- Except as otherwise 
provided by law, a claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the Secretary.

(b)  BENEFIT OF THE DOUBT. -- The Secretary shall 
consider all information and lay and medical evidence 
of record in a case before the Secretary with respect 
to benefits under laws administered by the Secretary. 
When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3(a), 4, 114 Stat. 2096, ____(2000) (to be codified as 
amended at 38 U.S.C. §§ 5103A, 5107).

The Court has consistently held, with regard to the 
substantive law cited at the beginning of our analysis, 
above, that "[s]ervice connection generally requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Savage, supra, at 493.  
Even without the well-grounded-claim requirement, a veteran 
who has made a showing of in-service incurrence or 
aggravation of a disease or injury "must still submit 
sufficient evidence of a causal nexus between that in-service 
event and his or her current disability . . . to be 
ultimately successful on the merits of the claim."  Wade v. 
West, 11 Vet.App. 302, 305 (1998).

The Board notes the veteran contends that he suffers from 
nightmares, depression, and red eyes, all as a result of 
unknown environmental conditions that he was exposed to 
during his service in the Southwest Asia theater of 
operations.  In other words, he is claiming that his signs 
and symptoms are manifestations of an undiagnosed illness.  
In this regard, the Board notes that, upon enactment of the 
Persian Gulf War Veterans' Benefits Act, title I of Public 
Law No. 103-446 (Nov. 2, 1994), a new section 1117 was added 
to title 38, United States Code.  That statute, at 38 
U.S.C.A. § 1117, authorizes VA to compensate any Persian Gulf 
War veteran suffering from a chronic disability resulting 
from an undiagnosed illness or combination of undiagnosed 
illnesses which became manifest either during active duty in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more within a 
specified presumption period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  

To implement the Persian Gulf War Veterans' Benefits Act, VA 
added a regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides 
as follows-

(a)(1)  Except as provided in paragraph (c) of 
this section, VA shall pay compensation in 
accordance with chapter 11 of title 38, United 
States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by one or more 
signs or symptoms such as those listed in 
paragraph (b) of this section, provided that such 
disability:

(i)  became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 
2001; and

(ii)  by history, physical examination, and 
laboratory tests cannot be attributed to any 
known clinical diagnosis.

(2)  For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective 
evidence perceptible to an examining physician, 
and other, non-medical indicators that are 
capable of independent verification.

(3)  For purposes of this section, disabilities 
that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes 
of improvement and worsening over a 6-month 
period will be considered chronic.  The 6-month 
period of chronicity will be measured from the 
earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the 
disability first became manifest.

(4)  A chronic disability resulting from an 
undiagnosed illness referred to in this section 
shall be rated using evaluation criteria from 
part 4 of this chapter for a disease or injury 
in which the functions affected, anatomical 
localization, or symptomatology are similar.

(5)  A disability referred to in this section 
shall be considered service connected for 
purposes of all laws of the United States.

(b)  For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but 
are not limited to:

(1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system 
(upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; 
(11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; (13) menstrual disorders.

(c)  Compensation shall not be paid under this 
section:

(1)  if there is affirmative evidence that an 
undiagnosed illness was not incurred during 
active military, naval, or air service in the 
Southwest Asia theater of operations during the 
Persian Gulf War; or

(2)  if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the 
veteran's most recent departure from active 
duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the 
onset of the illness; or

(3)  if there is affirmative evidence that the 
illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or 
drugs.

(d)  For purposes of this section:

(1) the term "Persian Gulf veteran" means a 
veteran who served on active military, naval, 
or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.

(2)  the Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the 
neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian 
Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (2000).


As mentioned earlier, the Court had previously held that any 
claimant for benefits administered by VA had the burden of 
submitting evidence sufficient to justify a belief that the 
claim was well grounded.  With respect to claims for 
compensation under 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 
3.317, the VA General Counsel rendered an opinion holding 
that a well-grounded claim generally required the 
submission of some evidence of:

(1) active military, naval, or air service in 
the Southwest Asia theater of operations 
during the Persian Gulf war;

(2) the manifestation of one or more signs or 
symptoms on an undiagnosed illness;

(3) an objective indication of chronic 
disability during the relevant period of 
service or to a degree of disability of 10 
percent or more within the specified 
presumptive period; and

(4) a nexus between the chronic disability 
and the undiagnosed illness.

VAOPGCPREC 4-99 (May 3, 1999).

The Court had occasion to analyze that opinion, determined 
that the fourth element listed, requiring medical nexus 
evidence, was impermissibly restrictive, and expressly 
declined to adopt the General Counsel opinion.  The Court 
did, however, find the "regulatory requirements to be 
consistent with the legislative intent of Congress as 
expressed in the clear language of 38 U.S.C. § 1117," and 
noted that, "[g]enerally, where a veteran attempts to 
establish service connection on a presumptive basis, this 
Court has held that all that need be shown is that the 
veteran meets the requirements of the presumptive statute and 
regulation."  Neumann v. West, 14 Vet.App. 12, 22 (2000).

On the question of the applicability of 38 C.F.R. § 3.317, we 
note that the veteran's service personnel records reflect 
that he served in the Southwest Asia theater of operations 
during the Persian Gulf War.  As to his claims for nightmares 
and depression, the evidence does not reflect that the 
veteran currently suffers from either nightmares or 
depression.  On VA examination in November 1998, the veteran 
was reported as not complaining of symptomatology associated 
with nightmares or depression.  As noted above, the Court has 
consistently held that service connection generally requires 
medical evidence of a current disability.  In this case, the 
veteran has not shown that he currently suffers from 
nightmares or depression, and thus, there has been no 
objective indication of chronic disability.  38 C.F.R. § 
3.317 (2000).  

The Board notes that, in this instance, the veteran's claims 
were filed solely for compensation for manifestations of 
undiagnosed illnesses.  He is not precluded from filing 
claims for service connection for diagnosed disorders which 
he may feel are directly related to service.  In this 
respect, he would need to present competent medical evidence 
of a current disability or disabilities, and evidence that 
such disability "resulted from a disease or injury which was 
incurred in or aggravated by service."  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

Finally, as discussed above, the Board is well aware of the 
recent changes in law with regard to VA's duty to assist 
claimants, including the necessity of securing such pertinent 
military and non-military records as may substantiate the 
veteran's claim.  Here, however, it is clear, from the 
veteran's written statements with respect to his claimed 
undiagnosed illness(es), that there is no additional 
documentary evidence which is relevant to a determination as 
to service connection for nightmares or depression as due to 
manifestations of undiagnosed illnesses.

Moreover, the veteran was afforded a number of VA 
examinations, and VA treatment records have also been 
obtained and entered into the evidentiary record.  Thus, the 
statutory requirement in the Veterans Claims Assistance Act 
of 2000, that a medical examination or medical opinion be 
secured when necessary to make a decision on the claim, has 
been fully satisfied by the development action undertaken by 
the RO.


ORDER

1. Entitlement to service connection for signs and symptoms 
of nightmares, as a manifestation of an undiagnosed 
illness, is denied.  

2. Entitlement to service connection for signs and symptoms 
of depression, as a manifestation of an undiagnosed 
illness, is denied.  


REMAND

With regard to the claims for service connection for 
headaches, nausea, excessive sweating, fatigue, swelling from 
insect bites, symptoms of a flu-type virus, red eyes, and 
joint pain, the Board finds that there is a procedural defect 
that requires correction.  

In this respect, we note that, in its July 1998 decision, the 
Board requested that the RO schedule the veteran for a VA 
examination to evaluate his claims.  The examiner was 
requested to address each of the veteran's claimed signs or 
symptoms individually, as well as provide a comprehensive 
description of them.  Furthermore, for each and every symptom 
alleged by the veteran, the examiner was to provide an 
opinion as to whether the symptom was attributable to "any 
known clinical diagnosis," in light of the medical history 
and examination findings.  If so, the examiner was to 
identify the diagnosed disorder, explain the basis for the 
diagnosis, and render an opinion as to the etiological basis 
of the diagnosed disorder and its date of onset.  

The Board observes that the claims for headaches, nausea, 
excessive sweating, fatigue, swelling from insect bites, and 
a flu-type virus, were never addressed in any of the VA 
examinations that were conducted.  With respect to red eyes, 
on VA examination in February 1999, it was noted by the 
examiner that possible exposure to pathogens during the 
Persian Gulf War could be the cause of the veteran's chronic 
red eye disorder.  In an October 1999 addendum, an examiner 
noted that the potential for exposure to pathogens during the 
Gulf War as the cause of the veteran's recurrent red eyes was 
less likely a contributing factor as compared to dry eyes and 
Meibomian gland dysfunction, as well as acne rosacea.  

Finally, with respect to joint pain, the evidence reflects 
the veteran's complaints of multiple joint pain, in 
particular, in his knees, hips, elbows, and shoulders.  On VA 
examination in December 1998, the veteran reported suffering 
from joint pain solely in his hips and knees.  The pain was 
noted to be of a nonspecific origin.  During a subsequent VA 
joints examination in July 2000, the examiner reported the 
veteran's complaints of pain in his hips and knees.  Clinical 
evaluation was conducted on the veteran's knees, hips, and 
low back.  Subsequent findings were made for mechanical knee 
pain and mechanical back pain.  No diagnosis was made with 
respect to the veteran's hips.  

We note that a remand by the Board confers on the appellant 
or other claimant, as a matter of law, the right to 
compliance with the remand order.  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  See Stegall v. West, 11 
Vet.App. 268 (1998).  Given the lack of any clinical 
impression, assessment, or diagnosis with respect to the 
veteran's claims for headaches, nausea, excessive sweating, 
fatigue, swelling from insect bites, and a flu-type virus, as 
requested by the Board, these claims must be remanded.  

Furthermore, with respect to the claims for chronic red eyes 
and joint pain, while the RO has made a concerted effort to 
assure compliance with the Board's July 1998 remand order, we 
find the VA medical opinions and findings associated with 
those claims still do not fully comport with the remand 
instructions, and thus further development is deemed 
necessary.  In this respect, the Board is unsure as to 
whether the veteran's chronic red eye complaints have 
actually been attributed to any known clinical diagnosis, 
given that the medical opinions still have not completely 
ruled out pathogens from the Persian Gulf War as the cause of 
the veteran's recurrent red eyes.  Furthermore, given the 
veteran's complaints of multiple joint pain, only a diagnosis 
with respect to his knees has been made.  No diagnosis with 
respect to the veteran's complaint of overall joint pain on 
activity has been given.  

Therefore, although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1. The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claims.  
The RO should also ask him to identify 
those places at which he has received 
treatment, since December 1996, for 
the complaints which form the basis of 
his claims on remand.  After obtaining 
any appropriate authorization, the RO 
should attempt to obtain, and 
associate with the file, the records 
of any identified treatment.  

2. Upon completion of the above action, 
the RO should schedule the veteran for 
a VA examination to evaluate his 
complaints of headaches, nausea, 
excessive sweating, fatigue, swelling 
from insect bites, a flu-type virus, 
chronic red eyes, and joint pain, 
claimed as due to undiagnosed 
illnesses incurred during the Persian 
Gulf War.  The RO should also inform 
the veteran of the consequences of 
failing to report for the scheduled 
examination.

3. In conjunction with the examination, 
all necessary tests and studies should 
be performed and the findings reported 
in detail.  If specialist examinations 
are appropriate to confirm or rule out 
known diagnoses, such examination(s) 
should be scheduled.  The examiner(s) 
should review the veteran's claims 
file, to include a copy of this 
Remand, prior to the examination.  
Moreover, the examiner(s) should be 
requested to address each of the 
veteran's claimed signs or symptoms 
individually, as well as provide a 
comprehensive description of them.  
Furthermore, for each and every 
symptom alleged by the veteran, the 
examiner should provide an opinion as 
to whether the symptom is attributable 
to "any known clinical diagnosis," in 
light of the medical history and 
examination findings.  If so, the 
examiner should identify the diagnosed 
disorder, explain the basis for the 
diagnosis, and render an opinion as to 
the etiological basis of the diagnosed 
disorder.

4. After the development requested above 
has been completed to the extent 
possible, the RO should again review 
the record and consider all the 
additional evidence.  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished 
an SSOC, and given an opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for further 
review.

The Board intimates no opinion as to the ultimate outcome of 
this case, and the veteran need take no action until 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


 


- 22 -


